Exhibit 10.2 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 26th
day of August, 2014 by and between INTEGRATED INPATIENT SOLUTIONS, INC., a
Florida corporation (the "Company"), and OSNAH BLOOM (the "Executive").

 

W I T N E S S E T H:

 

WHEREAS, the Company has asked the Executive to serve as Chief Executive Officer
of the Company and;

 

WHEREAS, the parties are desirous of entering into this Agreement in order to
ensure the Company of the valuable services of the Executive pursuant to the
terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereby agree
as follows:

 

1. EMPLOYMENT CONDITIONS

 

(a) Effective upon the commencement of the Term hereof (as defined in Section
2), the Company hereby employs the Executive as Chief Executive Officer and the
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. As Chief Executive Officer, the Executive shall report
only to the Board of Directors of the Company, and shall have powers and
authority superior to those of any officer or employee of the Company or any
Subsidiary thereof except those reserved to the Chairman of the Board by the
Articles of Incorporation or Bylaws of the Company as in effect on the date of
this Agreement. It is the intent of the parties that the Executive shall manage
the affairs of the Company in accordance with the plans and strategies developed
by the Board of Directors.

 

2. TERM

 

(a) The term of the Executive's engagement hereunder shall be for two (2) years
commencing as of the date of this Agreement (the "Commencement Date") and shall
terminate on the two year anniversary of the Commencement Date unless renewed or
extended by mutual agreement of Executive and the Company’s Board of Directors
or unless sooner terminated in accordance with the terms hereof (the "Term").

 

3. DUTIES OF EXECUTIVE

 

(a)During the Term of this Agreement, the Executive shall devote substantially
all her business time and attention to the best efforts and affairs of the
Company.

 

(b)Executive will act as the Company’s Chief Executive Officer for the and
perform such services and assume such duties and responsibilities as are
assigned to Executive by the Board of the Company, which are consistent with the
position of Chief Executive Officer, including but not limited to oversight of
outside legal and accounting service providers, marketing and the hiring of all
executive and management level employees for the Company and its various
subsidiary business units each of whom shall report directly to or, in
Executive’s sole discretion, indirectly to Executive.

 

(c)Notwithstanding Section 3(a) hereof, the Executive may serve on the board of
directors of such other corporations, trade associations, charitable
organizations or other entities; provided, however, that such services or
activities shall not conflict with the Executive's duties to the Company.

 



 

 

4. COMPENSATION

 

Subject to any other provision of this Agreement, during the Term hereof, the
Executive shall receive a base salary as described in Schedule A attached
hereto. All salary payments will be, less applicable withholding taxes and other
deductions approved by the Executive or required by law in accordance with the
usual payroll practices of the Company.

 

 

5. EMPLOYEE BENEFITS

 

The Executive shall be entitled to Six (6) weeks of paid vacation during each
year. Executive shall also have the ability to carry over up to Two (2) weeks of
unused vacation from one calendar year to the next. In addition to the
compensation and other benefits provided for elsewhere in this Agreement, the
Executive shall be reimbursed up to $350 per month for health insurance for
Executive and shall be reimbursed up to $250 per month for automobile expenses
(gas, parking, tolls) incurred by the Executive in the performance of her duties
hereunder.



6. COUNSEL FEES AND INDEMNIFICATION

 

(a) In the event of a Dispute or arbitrable matter under Section 9 hereof the
Company shall pay, or reimburse to the Executive, all reasonable fees and costs
of her legal counsel incurred by the Executive; provided, however if the
Executive does not prevail in a Dispute or arbitrable matter under Section 9
hereof initiated by him, the Executive shall be responsible for the fees and
cost of the Executive.

 

(b) The Company shall indemnify and hold harmless the Executive as currently
provided in the Company's Articles of Incorporation and By-laws. The rights of
indemnification in the Company’s current Articles of Incorporation and By-laws
shall not be diminished by subsequent modification or amendment without the
approval of the Executive, except as such indemnification is modified as
required by law.

 

(c) The provisions of this Section 6 shall survive the termination or expiration
of this Agreement.

 

 

7. REPRESENTATIONS, WARRANTIES AND

AGREEMENTS OF THE COMPANY

 

The Company hereby represents and warrants to, and agrees with, the Executive as
follows:

 

(i) this Agreement, and each of the terms and provisions hereof, including,
without limitation the undertakings with respect to payment, indemnification set
forth herein, do not violate or conflict with (A) any provisions of the Articles
of Incorporation or the Bylaws of the Company, (B) any agreement by which the
Company is bound, (C) any federal, state or local law, rule, or regulation or
judicial order. This Agreement has been duly and validly authorized, executed
and delivered by the Company, and is a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms;

 

(ii) the Company has all power and authority (including, without limitation all
necessary governmental, judicial or other consents, approvals or authorizations)
necessary to enter into this Agreement and to perform its obligations hereunder
and thereunder;

 

(iii) this Agreement and the employment of the Executive by the Company have
been approved by the Board of the Company; and

 

(iv) the Company has exercised reasonable diligence (including consulting with
outside counsel) in making the representations and warranties set forth herein
and the Board of Directors has authorized the Company to make the
representations and warranties set forth herein.

 

 



2

 

8. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) Manner of Termination By the Company. This Agreement may be terminated by
the Company for Good Cause or Disability of the Executive, only upon a vote of
the Board of Directors at a meeting after 30 days' prior written notice to the
Executive of such meeting contained in a Notice of Termination and after the
Executive (together with her legal counsel) has been given the opportunity to be
heard before the Board of Directors. Except in the event of termination for Good
Cause, a Notice of Termination shall not provide for a date of termination less
than sixty (60) days from the date the Notice of Termination is given.

 

(b) Manner of Termination by the Executive. The Executive may terminate this
Agreement, except in the event of her death, only upon Notice of Termination to
the Board of Directors. If the termination is for Good Reason, the Company shall
be given thirty (30) days to cure the basis claimed for Good Reason termination.
If the basis for Good Reason termination is cured within such thirty (30) day
period to the reasonable satisfaction of the Executive, the Notice of
Termination shall be deemed withdrawn. Except in event of termination for Good
Reason, such Notice of Termination shall be given by the Executive at least
sixty (60) days in advance of the termination of employment or such shorter time
as the Board of Directors may allow.

 

(c) Termination by the Company Other than for Good Cause. death or Disability or
by the Executive for Good Reason. If (A) the Company shall terminate the
employment of the Executive during the Term other than for Good Cause, death or
Disability, or (B) the Executive terminates this Agreement for Good Reason, then
the Executive shall be entitled to receive on the date of termination of this
Agreement (subject to delay of such payment in the event of a Dispute over
whether a termination was for a Good Reason), and shall have a vested right with
respect thereto on the date of termination, the following:

 

(i) a severance payment of cash in an amount equal to two year’s annualized Base
Salary Amount plus Bonus Amount, in each case as in effect on the date of such
termination, divided by twelve and then multiplied by the number of months (and
portion thereof) remaining to the end of the term hereof.

 

(d) Termination by the Company for Good Cause Or Voluntary Termination by
Executive Without Good Reason. For purposes of this Agreement, Good Cause shall
mean (i) fraud or embezzlement by the Executive against the Company or any of
its Subsidiaries or Affiliates; (ii) conviction of the Executive for a felony or
a crime in the first degree or second degree as used in the Code of Criminal
Justice of the State of Florida or other criminal offense involving moral
turpitude or dishonesty which reflects upon the Executive's ability to perform
her duties hereunder; (iii) habitual substance abuse or excessive absenteeism of
the Executive not related to a Disability; or (iv) commission by the Executive
of a criminal act or other willful act in direct violation of a written
directive of the Board respecting her duties under this Agreement that in the
reasonable judgment of the Board causes or will cause substantial economic
damage to the Company or its Subsidiaries after written notice (specifying the
particulars thereof in reasonable detail) by the Board, and reasonable
opportunity to be heard are given to the Executive including her legal counsel
by the Board, and the Executive is given reasonable opportunity to cure such
failure by the Board subject to the following sentence. In the event of clause
(iv), the Notice of Termination shall specify the actions required by the
Executive to cure such breach as well as the time period in which she is
expected to take such corrective action where the Board of Directors reasonably
determines in the case of clause (iv) that a cure is reasonably possible, and
the Executive shall be allowed to correct such situation during the period
provided in the Notice of Termination. In the event the Board of Directors
determines that Executive has taken proper and satisfactory corrective action
during such period, the Executive shall not be then terminated for Good Cause
and the Notice of Termination shall be deemed withdrawn. For the purposes of
determining whether Good Cause existed, any act or failure to act by the
Executive which is done, or omitted to be done, by her in good faith and with
reasonable belief that her action or omission was in the best interests of the
Company shall not be deemed to be willful.

 



3

 

Subject to the right to Dispute, in the event of termination of this Agreement
for Good Cause or in the event of termination of this Agreement by the Executive
without Good Reason all rights of Executive under this Agreement shall terminate
as of the date of such termination, except (A) for the right to receive salary,
bonus and other compensation and benefits that have accrued for periods prior to
the date of such termination, (B) for those provisions of this Agreement that
survive the termination or expiration of this Agreement and (C) the Board shall
determine within ten (10) days of such termination, whether under the
circumstances of the termination the Executive's right to receive any or all or
any portion of the following shall be forfeited: (i) any severance benefits. The
Executive and her legal counsel shall be entitled to meet with the Board prior
to such determination. In the event only of termination by the Company for Good
Cause or by the Executive without Good Reason which determination of Good Cause
or lack of Good Reason is not reversed by the Panel, any determination by the
Board regarding the receipt of any or all or any portion of the amounts
described in the immediately preceding clauses (i) and (ii) shall not be
reviewable in arbitration or by any court.

 

(e) Definition of Good Reason.

 

For purposes of this Agreement, "Good Reason" shall mean the occurrence of any
of the events or conditions described in the subsections below except in
connection with a termination of the Executive by the Company for Good Cause, or
by reason of the Executive's death or Disability.

 

(A) an adverse change, in the Executive's status, title, position or
responsibilities (including reporting responsibilities); the assignment to the
Executive of any duties or responsibilities which are inconsistent with her
status, title or position; or any removal of the Executive from or failure to
reappoint or re-elect him to any of such offices or positions;

 

(B) [Reserved];

 

(C) any material breach by the Company of any provision of this Agreement after
opportunity to cure such breach by the Company as provided herein;

 

(D) any purported termination of the Executive's employment for Good Cause by
the Company which does not comply with the terms of this Agreement;

 

(E) Failure of the Company of any provision of the Articles of Incorporation or
By-laws which adversely change the scope of indemnification currently provided
to the Executive;

 

(F) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successors and assigns (including any successor to the
Company's business whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise) to assume and agree to perform this
Agreement, in accordance with the terms hereof.

 

(f) Termination by the Company upon Death or Disability of the Executive. This
Agreement shall terminate upon death of the Executive, and may, at the option of
the Company, be terminated by the Company, upon written notice to the Executive
(or her personal representative), upon the Disability of the Executive. Upon any
such termination of this Agreement for Disability, the Executive shall no longer
be entitled to receive the Base Salary Amount or the Bonus with respect to any
period after such termination. Upon the Executive’s death, the Executive’s
estate or her designated beneficiaries, as appropriate shall be entitled to
receive within 30 days of her death the Base Salary Amount earned and not yet
paid prior to her death. Except as provided herein, after death or disability
the Company shall have no further liability to make payments to the Executive or
her estate hereunder.

 

(g) Payment Terms. Payment of any amounts to which the Executive shall be
entitled pursuant to the provisions of this Section 8 shall be made on the
earlier of (i) ten (10) days following the termination of the Executive's
employment and the expiration of any cure period except with respect to amounts
which are the subject of a Dispute and (ii) the last day of the Term of this
Agreement as set forth in Section 2 hereof except with respect to amounts which
are the subject of a Dispute. Any amount in Dispute shall be placed in escrow
and shall be paid within 14 days of resolution of said Dispute in final,
non-appealable fashion. Any amounts payable pursuant to this Section 8 which are
not made when due within the period specified in this Section 8(g) shall bear
interest at a rate equal to the "prime rate" of interest as published from
time-to-time in the Eastern Edition of The Wall Street Journal until paid to
Executive.

 



4

 

(h) Benefits. In the event the Executive's employment with the Company is
terminated for any reason prior to the end of the Term, the Executive and her
dependents, if any, will continue to participate in any group health plan
sponsored by the Company in which the Executive was participating on the date of
such termination, for the remainder of the Term subject to payment by the
Executive of normal employee contributions. Thereafter, the Executive and her
dependents, if any, shall be entitled to elect continuation of health coverage
under Section 4980B of the Code, or any successor provisions thereto, to the
extent permitted by applicable law, and subject to payment of applicable
contributions by Executive. In addition to any payments to which the Executive
may be entitled upon termination of her employment pursuant to any provision of
this Agreement, the Executive shall be entitled to any benefits under any life
insurance, pension, supplemental pension, savings, or other employee benefit
plan in which the Executive was participating on the date of any such
termination only in accordance with and to the extent provided by the terms of
such plans upon termination of employment of participants.

 

(i) Dispute. In the event a party hereto receives a Notice of Termination, such
party within five (5) days of the receipt thereof may notify the party sending
the Notice of Termination that a Dispute exists; provided however that in the
event of a cure period such five (5) day period shall commence at the end of
such cure period. In particular and subject to the cure period provision set
forth in the first sentence hereof, the Executive shall have five (5) days from
the receipt of Notice of Termination to challenge whether or not Good Cause or
Disability existed by notifying the Company that he is submitting the Dispute to
arbitration pursuant to Section 9. The Company shall have thirty (30) days,
subject to the cure period provision set forth in the first sentence hereof,
from the receipt of a Notice of Termination to challenge whether or not Good
Reason existed by notifying the Executive that it is submitting the Dispute to
arbitration pursuant to Section 9. In the event the Panel appointed pursuant to
Section 9 determines that the purported termination by the Company for Good
Cause or Disability or by the Executive for Good Reason was in fact without Good
Cause or no Disability was present or for Good Reason if by the Executive, the
Executive shall retain all compensation paid to him during the Dispute and be
entitled to applicable severance benefits under Section 8. If a Dispute exists,
and so long as the Term would not have expired but for the purported termination
and so long as he continues to participate in the prompt resolution of the
Dispute the Executive shall be entitled to receive her Base Salary Amount as
provided under this Agreement pending resolution of the Dispute as provided
herein. In the event the Executive prevails in the Dispute, then he shall be
entitled to receive any amounts to which he may be entitled hereunder.

 

9. CONFIDENTIAL INFORMATION

 

Disclosure of Confidential Information.

 

(a) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information that is not generally known to
the public that relates to the existing or reasonably foreseeable business of
the Company which has been expressly or implicitly protected by the Company or
which, from all of the circumstances, the Executive knows or has reason to know
that the Company intends or expects the secrecy of such information to be
maintained. Confidential Information includes, but is not limited to,
information contained in or relating to the customer lists, account information,
merchandising, selling, accounting, finances, know-how, trademarks, trade names,
trade practices, trade secrets and other proprietary information of the Company.

 

(b) Executive Shall Not Disclose Confidential Information. The Executive will
not, during the Term or following the termination of Executive’s employment with
the Company, use, show, display, release, discuss, communicate, divulge or
otherwise disclose Confidential Information to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, without the
prior written consent or authorization of the Company.

 

(c) Scope. Executive’s covenant in Subsection 9(b) to not disclose Confidential
Information shall not apply to information which, at the time of such
disclosure, may be obtained from sources outside of the Company, its agents,
lawyers or accountants, so long as those sources did not receive the information
directly or indirectly as the result of Executive’s action.

 



5

 

(d) Title. All documents or other tangible or intangible property relating in
any way to the business of the Company which are conceived or generated by
Executive or come into Executive’s possession during the employment period shall
be and remain the exclusive property of the Company, and Executive agrees to
return all such documents, and tangible and intangible property, including, but
not limited to, all records, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, data, tables, magnetic tapes, computer
disks, calculations or copies thereof, which are the property of the Company or
which relate in any way to the business, customers, products, practices or
techniques of the Company, and all other property of the Company, including, but
not limited to, all documents which in whole or in part contain any Confidential
Information of the Company which in any of these cases in Executive’s possession
or under Executive’s control, to the Company upon the termination of Executive’s
employment with the Company, or at such earlier time as the Company may request
him to do so.

 

(e) Compelled Disclosures. In the event a third party seeks to compel disclosure
of Confidential Information by the Executive by judicial or administrative
process, the Executive shall promptly notify the Board of the Company of such
occurrence and furnish to such Board a copy of the demand, summons, subpoena or
other process served upon the Executive to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Executive’s
cooperation, defense if such disclosure demand. In the event that the Company
refuses to contest such a third party disclosure demand under judicial or
administrative process, or a final judicial order is issued compelling
disclosure of Confidential Information by the Executive, the Executive shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order.

 

10. ARBITRATION

 

Except as otherwise provided herein, the parties hereby agree that any Dispute
or any breach, termination, or challenge to the validity of this Agreement,
including without limitation, Executive's challenge of a purported termination
for Good Cause or Disability will be resolved pursuant to this Section. Within
seven (7) days of either party's written notice to the other of its desire to
submit any Dispute or arbitrable matter as set forth herein to arbitration, the
parties will meet to attempt to amicably resolve their differences and, failing
such resolution, either or both of the parties may submit the matter to
mandatory and binding arbitration with the Center for Public Resources ("CPR").
The issue(s) in dispute shall be settled by arbitration in accordance with the
Center for Public Resources Rules for Non-Administered Arbitration of Business
Disputes, by a Panel of three arbitrators (the "Panel"). The only issue(s) to be
determined by the Panel will be those issues specifically submitted to the
Panel. The Panel will not extend, modify or suspend any of the terms of this
Agreement. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §1-16, and judgment upon the award rendered by the Panel may be
entered by any court having jurisdiction thereof. A determination of the Panel
shall be by majority vote.

 

Promptly following receipt of the request for arbitration, CPR shall convene the
parties in person or by telephone to attempt to select the arbitrators by
agreement of the parties. The Company shall select one arbitrator and the
Executive shall select one other arbitrator. These two arbitrators shall select
a third arbitrator. If these two arbitrators are unable to select the third
arbitrator by mutual agreement, CPR shall submit to the parties a list of not
less than eleven (11) candidates. Such list shall include a brief statement of
each candidate's qualifications. Each party shall number the candidates in order
of preference, shall note any objection they may have to any candidate, and
shall deliver the list so marked back to CPR. Any party failing without good
cause to return the candidate list so marked within ten (10) days after receipt
shall be deemed to have assented to all candidates listed thereon. CPR shall
designate the arbitrator willing to serve for whom the parties collectively have
indicated the highest preference and who does not appear to have a conflict of
interest. If a tie should result between two candidates, CPR may designate
either candidate.

 

This agreement to arbitrate is specifically enforceable. Judgment upon any award
rendered by the Panel may be entered in any court having jurisdiction. The
decision of the Panel within the scope of the submission will be final and
binding on all parties, and any right to judicial action on any matter subject
to arbitration hereunder hereby is waived (unless otherwise provided by
applicable law), except suit to enforce this arbitration award or in the event
arbitration is not available for any reason. If the rules of the CPR differ from
those of this Section 9, the provisions of this Section 9 will control. The
Company shall pay the costs of arbitration including the fees of the
arbitrators.

 



6

 

11. WAIVER

 

No waiver of any provision of this Agreement shall be effective and enforceable
unless set forth in a written instrument executed by the parties hereto. No
waiver of any provision of this Agreement shall affect the validity or
enforceability, or constitute a waiver of future enforcement, of such provision
or of any other provision of this Agreement.

 

12. GOVERNING LAW

 

This Agreement shall in all respects be subject to, governed by and construed in
accordance with the laws of the State of Florida.

 

13. SEVERABILITY

 

The invalidity or unenforceability of any provision of this Agreement shall not
in any manner whatsoever affect the validity or enforceability of any other
provision hereof. Whenever possible, this Agreement shall be construed to permit
the full enforcement of each provision hereof, and any declaration of invalidity
or unenforceability with regard to any provision hereof shall be construed to
minimize the effect of such declaration. The parties agree in good faith to
replace any provision which is found to be unenforceable with a provision which
meets the intent of the parties.

 

14. NOTICES

 

All notices required or permitted hereunder shall be in writing and shall be
sufficiently given if: (a) hand delivered (in which case the notice shall be
effective upon delivery); (b) emailed or telecopied, provided that in such case
a copy of such notice shall be concurrently sent by registered or certified
mail, return receipt requested, postage prepaid (in which case the notice shall
be effective one day following dispatch); (c) delivered by Express Mail, UPS
Next Day Air, Federal Express or other nationally recognized overnight courier
service (in which case the notice shall be effective one business day following
dispatch); or (d) delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid (in which case the notice shall be effective
upon receipt), to the parties at the following addresses and/or telecopier
numbers, or to such other address or number as a party shall specify by written
notice to the others in accordance with this Section.

 

If to the Company

 

Integrated Inpatient Solutions, Inc.

100 Linton Boulevard, Suite 213-B

Delray Beach, FL 33483

Attention: Board of Directors

Telephone:  561-276-3737

 

If to Executive

 

Osnah Bloom

c/o Integrated Inpatient Solutions, Inc.

100 Linton Boulevard, Suite 213-B

Delray Beach, FL 33483

Telephone:  561-276-3737

 

 

 

 

 



7

 

15. DEATH OR DISABILITY

 

In the event of the death or Disability of the Executive, the Executive, her
estate or her designated beneficiaries shall be entitled to the compensation,
rights and benefits as are referred to herein.

 

16. BINDING EFFECT

 

This Agreement together with any written amendments hereto, shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and personal representatives, including any successor
to the Company's business whether by merger, consolidation, transfer of all or
substantially all assets, or otherwise. Except as otherwise provided in Section
14 hereof, this Agreement is not intended to confer any rights or remedies upon
any person or entity other than the Executive and the Company.

 

17. NO MITIGATION OF DAMAGES; NO SET-OFF

 

In the event of any termination of this Agreement by either the Company or the
Executive for any reason, the Executive shall not be required to seek comparable
employment so as to minimize any obligation of the Company to compensate the
Executive for any damages that he may suffer by reason of such termination or
for any severance or other payment. No salary or other compensation received by
the Executive in connection with any employment of the Executive after
termination of the Executive's employment with the Company will reduce any
amounts payable under this Agreement or any agreement entered into in connection
herewith.

 

18. AMENDMENTS

 

No provision of this Agreement may be modified, altered or amended except by
written agreement executed by all of the parties hereto.

 

 

19. ENTIRE AGREEMENT

 

This Agreement is intended by the parties as the final expression of their
agreement and intended to be a complete and exclusive statement of the
agreements and understandings of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter hereof.

 

20. HEADINGS

 

The various headings set forth in this Agreement are inserted for reference
purposes only and shall in no way effect the meaning or intent of any provision
hereof.

 

21. INTERPRETATION

 

It is expressly agreed by the parties that the authorship of this Agreement will
have no bearing on its interpretation. Each of the parties hereto acknowledges
and agrees that the terms and provisions of this Agreement are fair and
reasonable and that no such term or provision shall in any event be deemed a
penalty.

 

22. COUNTERPARTS

 

This Agreement may be executed in counterparts each of which shall be deemed an
original but all of which together shall constitute a single instrument.

 



8

 

23. DEFINITIONS. For purposes of this Agreement the following terms shall have
the meanings set forth below:

 

"Affiliate" of a Person shall mean a corporation, limited liability company
trust, or partnership, which, directly or indirectly, controls, is controlled by
or is under common control with such Person, and for purposes hereof, "control"
shall mean the ownership of 20 % or more of the Voting Stock of the corporation
in question.

 

"Board of Directors" or "Board" shall mean the Board of Directors of the Company
as duly constituted from time to time.

 

"Chief Executive Officer or CEO shall mean Osnah Bloom.

 

“Code" shall mean the Internal Revenue Code of 1986, as amended, and the rules,
regulations and interpretations issued thereunder.

 

"Contract Year" shall have the meaning given such term in Section 2.

 

"Disability" shall mean the inability of the Executive to perform her duties of
employment for the Company, pursuant to the terms of this Agreement and by-laws
of the Company as hereinafter provided, because of physical or mental
disability, where such disability shall have existed for a period of more than
120 consecutive days or an aggregate of 180 days in any 365 day period, and if a
long-term disability plan is maintained by the Company for the benefit of the
Executive, the Executive is entitled to receive long term disability payments
under a long term disability plan of the Company. The fact of whether or not a
Disability exists hereunder shall be determined by appropriate medical experts
selected by the Board. The existence of a Disability means that, the Executive's
mental and/or physical condition substantially interferes with the Executive's
performance of her duties for the Company, as specified in this Agreement.

 

"Dispute" shall mean (i) in the case of termination of employment of the
Executive with the Company by the Company for Disability or Good Cause, that the
Executive challenges the existence of Disability or Good Cause; (ii) in the case
of termination of employment of the Executive with the Company by the Executive
for Good Reason, that the Company challenges the existence of Good Reason.

 

"Good Cause" shall have the meaning given such term in Section 8(d).

 

"Good Reason" shall have the meaning assigned to that term in Section 8(e).

 

"Notice of Termination" shall mean a notice given by the Executive or the
Company which shall indicate the specific basis for termination of employment of
the Executive and shall set forth in reasonable detail facts and circumstances
claimed to provide a basis for determination of any payments under this
Agreement.

 

"Panel" shall have the meaning given such term in Section 9.

 

"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

 

"Subsidiary" shall mean a corporation of which more than 50% of the Voting Stock
is owned, directly or indirectly, by the Company.

9

 

 

 

IN WITNESS WHEREOF, the Company by its duly authorized officer and Executive in
reliance on the representations and warranties herein has duly executed this
Agreement as of the day and year first written above.

 

INTEGRATED INPATIENT SOLUTIONS, INC. EXECUTIVE

 

 



INTEGRATED INPATIENT SOLUTIONS, INC.   EXECUTIVE         By: /s/ Osnah Bloom  
/s/ Osnah Bloom Name: Osnah Bloom     Title: Chairperson and Chief Executive
Officer    

 

 

 

 

 

 

 

 



10

 

 

SCHEDULE A

 

Annual salary of $80,000 payable in twenty six (26) equal installments.

 

Executive shall also be eligible for a bonus payment at the end of each twelve
month period following commencement of this Agreement. Prior to the onset of
each twelve month period, the non-employee members of the Board of Directors
shall establish revenue targets for Company or other metrics through which
Executive may qualify for a bonus payment. For the first twelve month period of
this Agreement, the Board of Directors has set a gross revenue target of
$7,500,000. Bonuses shall be paid as follows:

 



Gross Revenue Achieved by      Company during twelve months    Aggregate
following execution of Agreement.   Bonus       $3,750,000 - $4,449,999  
$40,000 $4,500,000 - $5,249,999   $50,000 (i.e. $10,000 in addition to above) 
$5,250,000 - $5,999,999   $60,000 (i.e. $10,000 in addition to above) $6,000,000
- $6,749,999   $70,000 (i.e. $10,000 in addition to above) $6,750,000 -
$7,500,000   $80,000 (i.e. $10,000 in addition to above) $7,500,001+   $100,000
(i.e. $20,000 in addition to above)

 

 

 

 

 

 

 

 

 

 



11



 

 